Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160713 & (28)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  FARM BUREAU GENERAL INSURANCE                                                                        Richard H. Bernstein
  COMPANY OF MICHIGAN,                                                                                 Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160713
                                                                    COA: 351305
                                                                    Oakland CC: 2019-171413-CK
  BENEBUILDING, LLC, SPARKLE, LLC,
  d/b/a SYLVIA’S DRY CLEANING, M.G.M.
  CLEANERS, INC., PETRIT KULLA,
  LINDA KULLA, ALBERT KULLA,
  and FATIME KULLA,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 11, 2019 order of the Court of Appeals
  is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 17, 2020
         p0114
                                                                               Clerk